erinternac revenue seavice washington d c tax_exempt_and_government_entities_division uics may ti ep 2a t3 legend decedent taxpayer a taxpayer b taxpayer c trust t plan x plan y company w date date date amount state w dear this is in response to the request submitted by your authorized representative in which he on your behalf seeks letter rulings under sec_402 of the internal_revenue_code code the following facts and representations support your ruling_request page decedent formerly participated in plan x which is the successor plan to plan y on or about date decedent named his spouse taxpayer a the sole beneficiary of his interest in plan x said beneficiary designation remained in effect at decedent's death company w was the custodian of plan x at the time of decedent’s death decedent whose date of birth was date died on date without having attained age taxpayer a decedent’s surviving_spouse elected to defer receiving required distributions from plan x until decedent would have attained age ya prior to his death decedent as grantor established trust t taxpayer a and taxpayer b decedent’s father were the co-trustees of trust t taxpayers a and b were also the co-executors of the estate of decedent it has been represented that taxpayer c decedent’s brother was authorized to counter-sign requests for distribution with respect to decedent’s interest in plan x on or about date taxpayer b as co-trustee of decedent’s trust t requested a distribution of the full amount standing to the credit of decedent in plan x trust t was named as the beneficiary of decedent’s plan x interest on the withdrawal form taxpayer c also signed the withdrawal form company w processed the request and distributed_amount to the trustee of trust t taxpayer b has submitted an affidavit with this ruling_request in which he indicates that taxpayer a was unaware that he taxpayer b was not authorized to request said plan x distribution taxpayer a has submitted an affidavit with this ruling_request in which she indicates that she was unaware that taxpayer b was not authorized to request the above-referenced plan x distribution and in which she also indicates that taxpayer b did not advise her of where he intended to deposit amount during calendar_year company w issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which indicated a distribution totaling amount during calendar_year to the trustee of trust t as noted above trust t was not the named beneficiary of decedent’s interest in plan x based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer a was eligible to roll over the above-referenced plan x distribution totaling amount into an individual_retirement_account tra set up and maintained in her name and eee that the service waive the 60-day rollover requirement with respect to the distribution of amount from plan x because the failure to waive such requirement would be a hardship and against equity or good conscience sec_402 of the code provides generally that except as otherwise provided in sec_402 any amount actually paid or distributed from a_trust described in sec_401 which is tax-exempt under sec_501 shall be taxed to the distribute in the taxable_year of the distribute in which distributed in the amount provided under sec_72 relating to annuities sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides in relevant part that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 or any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made i for the life or life expectancy of the employee or the joint lives or joint life expectancy of the employee and the employee’s designated_beneficiary or ii for a period of ten years or more sec_402 of the code in relevant part defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 or ii an individual_retirement_annuity described in sec_408 other than an endowment_contract sec_402 states that except as provided in subparagraph b any rollover within the meaning of code sec_402 must be accomplished within days of the day on which the distributee received the property sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible_retirement_plan no ree later than the 60th day following the date the employee received the distribution the amount contributed is not currently includible in gross_income sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the regulations q a-12 provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_1_402_c_-2 of the regulations q a b provides that any amount that is paid before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies rollover distributions sec_401 provides the rules for governing direct transfers of eligible revproc_2003_16 2003_4_irb_359 date provides sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to your first ruling_request generally if a decedent’s qualified_plan assets pass through a third party eg an estate or a_trust and are then distributed to the decedent’s surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the qualified_plan proceeds into her own ira page however we note in this case that although taxpayer b acting as co-trustee of trust t requested the distribution of amount from plan x and that taxpayer c counter-signed the request amount was not payable to trust t but rather pursuant to decedent’s date beneficiary designation was payable outright to taxpayer a decedent’s surviving_spouse thus pursuant to code sec_402 and the above- referenced income_tax regulations taxpayer a could have received a distribution from plan x totaling amount and could have rolled it into an ira set up and maintained in her name thus with respect to your first ruling_request we conclude as follows that taxpayer a was eligible to roll over the above-referenced plan x distribution totaling amount into an individual_retirement_account ira set up and maintained in her name with respect to your second ruling_request as noted above taxpayer a did not roll over the plan x distribution into an ira set up and maintained in her name within the requisite 60-day period however her failure to do so was the result of taxpayer b’s unauthorized request for the plan x distribution taxpayer c’s unauthorized counter-signing the request and neither taxpayer b nor taxpayer c’s advising taxpayer a that the request was being made on behalf of trust t not taxpayer a the appropriate recipient therefore in response to your second ruling_request pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x thus you are granted a period of days from the issuance of this ruling letter to complete the rollover provided that there is compliance with all of the requirements of code sec_402 except the day requirement the rollover of an amount not to exceed amount into an ira set up and maintained in the name of taxpayer a will be treated as a valid rollover transaction within the meaning of code sec_402 this letter assumes that plan x was is qualified within the meaning of code sec_401 and its trust tax-exempt within the meaning of code sec_501 at all times relevant thereto it also assumes that the ira into which taxpayer a will roll over an amount not to exceed amount will be qualified within the meaning of code sec_408 at all times relevant thereto no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to you and a copy to each of your authorized representatives if you wish to inquire about this ruling please contact 1d not a toll-free number jatq - - correspondence to se t ep ra t3 please address all sincerely yours rances v - us atiager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
